          Case 2:19-cv-05759-MMB Document 6 Filed 04/24/20 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOHN MAHONEY, On Behalf of Himself
 and All Others Similarly Situated                    CIVIL ACTION
                                                      No. 19-5759
              v.

 HERR FOODS INCORPORATED

                        MEMORANDUM RE: MOTION TO DISMISS

Baylson, J.                                                                           April 24, 2020

I.     Introduction

       John Mahoney (“Plaintiff”) is blind and visually impaired. To use the Internet, he requires

screen-reading software. Plaintiff alleges that Herr Foods Incorporated (“Defendant”) violated

Title III of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., because it

has not made its website compatible with computer screen reading technology. Plaintiff seeks

declaratory and injunctive relief on behalf of himself and all others who are similarly situated.

       Currently before the Court is Defendant’s Motion to Dismiss Pursuant to Federal Rule of

Civil Procedure (“Rule”) 12(b)(6). The issue is whether Defendant’s website is a “place of public

accommodation” within the meaning of the ADA such that the statutory protections afforded to

disabled persons such as Plaintiff are available. For the reasons that follow, Defendant’s Motion

to Dismiss is granted and Plaintiff’s Complaint is dismissed without prejudice.

II.    Factual and Procedural Background

       The factual background is drawn from the allegations in the Complaint. The Court takes

the facts alleged by Plaintiff as true and construes them in his favor, as is required at the motion to

dismiss stage. Phillips v. Cty. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008).




                                                  1
              Case 2:19-cv-05759-MMB Document 6 Filed 04/24/20 Page 2 of 8




           Plaintiff, who is blind and visually impaired, uses screen-reading software to access

website content on his computer. (ECF 1, Compl. ¶ 25.) He alleges that Defendant, a Pennsylvania

snack food company, maintains a website 1 that he is not able to access or enjoy. (Compl. ¶¶ 24,

26.) Plaintiff “has attempted to use Defendant’s Website at least once in the past,” but was denied

the benefit of its content because of Defendant’s “failure to build [the] Website in a manner that is

compatible with screen reader programs . . . .” (Compl. ¶ 26.) Plaintiff alleges that he “would like

to, and intends to, attempt to access [Defendant’s] Website in the future to research the services

the Website offers, or to test the Website for compliance with the ADA.” (Compl. ¶ 28.)

           On December 6, 2019, Plaintiff filed his Complaint in this Court on behalf of himself and

all other similarly situated individuals seeking injunctive and declaratory relief for Defendant’s

alleged violations of the ADA. 2 (ECF 1.) Defendant filed the instant Motion to Dismiss on

January 14, 2020. (ECF 3.) Plaintiff responded in opposition on January 28, 2020, (ECF 4), and

Defendant replied in support on January 31, 2020, (ECF 5.)

III.       Standard of Review

           In considering a motion to dismiss under Rule 12(b)(6), the court “accept[s] all factual

allegations as true [and] construe[s] the complaint in the light most favorable to the plaintiff.”

Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011) (internal quotation marks and

citations omitted). The Supreme Court has instructed that “[t]o survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).




1
    The website, which is available at www.herrs.com, will be referred to as “Defendant’s Website.”
2
    The Court has jurisdiction pursuant to 28 U.S.C. § 1331.


                                                           2
            Case 2:19-cv-05759-MMB Document 6 Filed 04/24/20 Page 3 of 8




       Iqbal explained that although a court must accept as true all of the factual allegations

contained in a complaint, that requirement does not apply to legal conclusions; therefore, pleadings

must include factual allegations to support the legal claims asserted. 556 U.S. at 678. “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Id. Accordingly, to survive a motion to dismiss, a plaintiff must plead “factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id.

IV.    Discussion

       The Motion to Dismiss raises two issues. First, Defendant argues that Plaintiff’s claim

fails as a matter of law and must be dismissed pursuant to Rule 12(b)(6). (ECF 3-1, Motion to

Dismiss at 2–4.) Second, Defendant argues that the Complaint should be dismissed with prejudice

since it would be futile to give Plaintiff leave to amend. (Id. at 4–6.)

       The Court (A) finds that the facts pleaded in the Complaint do not justify subjecting

Defendant’s Website to the ADA and (B) grants Plaintiff leave to amend the Complaint as

warranted by the facts and applicable law.

       A.       Plaintiff Has Not Alleged Facts Sufficient to Subject Defendant’s Website to
                the Requirements of the ADA

       The ADA provides that “[n]o individual shall be discriminated against on the basis of

disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

or accommodations of any place of public accommodation by any person who owns, leases . . . or

operates a place of public accommodation.” 42 U.S.C. § 12182(a). Resolving Defendant’s Motion

requires the Court to apply the statutory term “place of public accommodation” to a website.

Because (1) Defendant’s Website, by itself, is not a public accommodation and (2) Plaintiff has




                                                  3
          Case 2:19-cv-05759-MMB Document 6 Filed 04/24/20 Page 4 of 8




not alleged a nexus between Defendant’s Website and Defendant’s physical location, the

Complaint fails as a matter of law.

               1.      Defendant’s Website, On Its Own, Is Not a “Public Accommodation”

       Judges are split on the question of whether the term “public accommodation” requires a

physical place or location. See Peoples v. Discover Fin. Servs., Inc., 387 F. App’x 179, 183 (3d

Cir. 2010) (describing split amongst courts of appeals). Some courts apply the ADA to a good or

service regardless of whether the service or privilege is connected to a physical location. See, e.g.,

Carparts Distribution Ctr., Inc. v. Auto. Wholesaler’s Ass’n of New England, 37 F.3d 12, 19 (1st

Cir. 1994) (finding that establishments of “public accommodation” are not “limited to actual

physical structures”). These courts generally invoke Congress’s intent to ensure that people with

disabilities have access to the same services enjoyed by people who are not disabled. See Morgan

v. Joint Admin. Bd., Ret. Plan of the Pillsbury Co. & Am. Fed’n of Grain Millers, AFL-CIO-CLC,

268 F.3d 456, 458 (7th Cir. 2001) (“The site of the sale is irrelevant to Congress’s goal of granting

the disabled equal access to sellers of goods and services.”).

       Other courts, including the Third Circuit, have concluded that an actual, physical location

is necessary. See, e.g., Ford v. Schering-Plough Corp., 145 F.3d 601, 612 (3d Cir. 1998) (“The

plain meaning of Title III is that a public accommodation is a place . . . .”); see also Peoples, 387

F. App’x at 183 (“Our court is among those that have taken the position that the term [“public

accommodation”] is limited to physical accommodations.” (emphasis added)). These courts

reason that all of the entities enumerated as examples of public accommodations in 42 U.S.C. §

12181(7) refer to physical places. See Ford, 145 F.3d at 612 (noting that requiring a physical

location “is in keeping with the host of examples of public accommodations provided by the ADA,

all of which refer to places”). Even though a physical place or location is required, the Third




                                                  4
          Case 2:19-cv-05759-MMB Document 6 Filed 04/24/20 Page 5 of 8




Circuit has held that a good or service provided by a public accommodation can be covered by the

ADA as long as there is “some nexus between the services or privileges denied and the physical

place . . . .” Menkowitz v. Pottstown Mem’l Med. Ctr., 154 F.3d 113, 122 (3d Cir. 1998).

       Courts in the Eastern District of Pennsylvania have interpreted the Third Circuit’s

instruction that public accommodations are limited to physical places (or services with a nexus to

a physical location) to mean that a website, on its own, is not a public accommodation within the

meaning of the ADA. See, e.g., Mahoney v. Bittrex, Inc., No. 19-3836, 2020 WL 212010, at *2

(E.D. Pa. Jan. 14, 2020) (Kenney, J.) (“A website, by itself, is not a physical location and therefore

does not constitute a place of public accommodation under Section 12182(a) of the ADA.”);

Walker v. Sam’s Oyster House, LLC, No. 18-193, 2018 WL 4466076, at *2 (E.D. Pa. Sept. 18,

2018) (DuBois, J.) (“A website is not a physical location and therefore does not constitute a place

of public accommodation under Section 12182(a) of the ADA.”); see also Tawam v. APCI Fed.

Credit Union, No. 18-122, 2018 WL 3723367, at *6 (E.D. Pa. Aug. 6, 2018) (Leeson, J.) (citing

statutory definition of “public accommodation” in support of conclusion that the defendant’s

physical location, rather than its website, was the place of public accommodation).

       Plaintiff does not attempt to distinguish Mahoney, Walker, or Tawam. Instead, he points

to two cases out of the Western District, both authored by Judge Schwab, to support his position

that Defendant’s Website itself constitutes a public accommodation. See West v. DocuSign, Inc.,

No. 19-501, 2019 WL 3843054, at *4 (W.D. Pa. Aug. 15, 2019) (concluding that the defendant’s

argument that a website is not a public accommodation under the ADA is “not supported” by Third

Circuit precedent); Gniewkowski v. Lettuce Entertain You Enters., Inc., 251 F. Supp. 3d 908, 918

(W.D. Pa. 2017) (finding that because the defendant owned, operated, and controlled its website,

Ford and Peoples were distinguishable such that the plaintiff sufficiently pleaded disability




                                                  5
           Case 2:19-cv-05759-MMB Document 6 Filed 04/24/20 Page 6 of 8




discrimination under the ADA). This Court reads Ford to foreclose the conclusion that a website

on its own is a public accommodation, and therefore Plaintiff’s analogy to West and Gniewkowski

fails.

         The unmistakable language of the Third Circuit’s decisions in Ford and Peoples compels

the conclusion that Defendant’s website, on its own, is not a public accommodation under the

ADA. The law of this Circuit is that a physical place or location (or a nexus to a physical place or

location) is required. See Ford, 145 F.3d at 613 (limiting “public accommodation” to physical

places). Peoples explicitly declined to “clarify or reconsider” the holding in Ford or expand it to

“include things other than physical places,” reasoning that a subsequent panel is bound by a

published decision of a prior panel. 387 F. App’x at 183. Just as the Third Circuit’s internal

operating procedures required the Peoples panel to follow the decision in Ford, the principle of

stare decisis obligates this Court to follow Ford’s holding that the ADA applies only to physical

places. See Mahoney, 2020 WL 212010, at *3 (“Because the Third Circuit has not extended the

ADA’s protections to websites beyond the nexus requirement, this Court cannot.”). Applying that

principle means Defendant’s website, on its own, is not a public accommodation.

                2.     The Complaint Does Not Allege a “Nexus” Between Defendant’s
                       Website and a “Public Accommodation”

         For Defendant’s Website to be subject to the ADA, it must bear some “nexus” to a physical

place of public accommodation. Menkowitz, 154 F.3d at 120. Compare id. at 122 (concluding

that the nexus requirement was easily satisfied because the plaintiff’s employer, a hospital,

allegedly suspended his treatment privileges on the basis of his disability, which meant that the

plaintiff could “no longer enjoy the hospital’s physical facilities in providing the necessary medical

and consulting services to his patients”), with Ford, 145 F.3d at 613 (finding no nexus between

insurance benefits and the insurer’s physical office). To establish a nexus, Plaintiff must allege



                                                  6
           Case 2:19-cv-05759-MMB Document 6 Filed 04/24/20 Page 7 of 8




“an injury suffered in relation to the place of public accommodation.” Walker, 2018 WL 4466076,

at *2.

         Plaintiff fails to satisfy the nexus requirement because he does not identify any place of

public accommodation associated with Defendant. Aside from vague references to Defendant’s

“branches,” (Compl. ¶ 17), and to Defendant’s “store locations,” (Compl. ¶ 30), the Complaint

does not pinpoint any actual location maintained by Defendant that Plaintiff seeks to utilize.

Plaintiff’s opposition brief identifies “Herr’s Snack Factory and Visitor’s Center in Nottingham,

Pennsylvania” as a physical location, (ECF 4, Opposition at 2), but naming a physical location in

an opposition brief is not the same as identifying it in a pleading. See Commonwealth of Pa. ex

rel. Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (“It is axiomatic that the

complaint may not be amended by the briefs in opposition to a motion to dismiss.” (internal

quotation marks and citations omitted)); Hammond v. City of Phila., No. 00-5082, 2001 WL

823637, at *2 (E.D. Pa. June 29, 2001) (Waldman, J.) (“A party may not rely on new facts in

submissions in response to a motion to dismiss to defeat the motion.”). Because the Complaint

does not identify Herr’s Snack Factory or any other physical location, Plaintiff has not alleged a

public accommodation. Without an allegation of a physical place or location, there can be no

“nexus” with Defendant’s website. See Mahoney, 2020 WL 212010, at *3 (dismissing the

complaint because the plaintiff did not allege that the defendant’s website shared a nexus with a

place of public accommodation and the defendant contended that no physical places existed).

         In sum, the Complaint fails to state a claim because all Plaintiff alleges is that he was unable

to access Defendant’s Website. A nexus between Defendant’s Website and a physical location is

required, and because Plaintiff has not identified any physical place or pleaded facts establishing

such a connection, the Complaint must be dismissed.




                                                    7
              Case 2:19-cv-05759-MMB Document 6 Filed 04/24/20 Page 8 of 8




         B.        Plaintiff Is Granted Leave to Amend

         The Third Circuit has instructed that “if a complaint is subject to a Rule 12(b)(6) dismissal,

a district court must permit a curative amendment unless such an amendment would be inequitable

or futile.” Phillips, 515 F.3d at 245. In line with the “liberal” policy favoring leave to amend

embodied in Rule 15, Plaintiff will have thirty days to amend his Complaint. 3 Spartan Concrete

Prods., LLC v. Argos USVI, Corp., 929 F.3d 107, 115 (3d Cir. 2019).

V.       Conclusion

         Defendant’s Motion to Dismiss is granted and Plaintiff’s Complaint is dismissed without

prejudice.       Plaintiff may amend his Complaint to cure the deficiencies outlined in this

Memorandum within thirty (30) days.

         An appropriate Order follows.
O:\CIVIL 19\19-5759 Mahoney v. Herr Foods\19cv5759 Memorandum re Motion to Dismiss




3
  The Complaint does not identify a physical place of public accommodation, which is why Defendant’s Motion to
Dismiss is granted. The Court notes, but will not address, the arguments raised by Defendant regarding Plaintiff’s
inability to allege facts that would permit the Court to find a concrete injury. (Motion to Dismiss at 4–6.) If Plaintiff
files an amended complaint, it must allege facts that support standing.


                                                               8
